DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 9/24/2021 in which claims 1-20 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Tate (60870) on 12/01/2021.
The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
determining, based upon a hybrid model, that a first object is a candidate for fine grain locking that divides a task associated with the first object into multiple tasks using a plurality of segments individually protected by a lock and that a second object having the same object type as the first object is a candidate for being protected using data partitioning, wherein different segments of the first object are simultaneously accessible by a first process of a thread in a first sub-domain and a second process of the thread in a second sub-domain logically separated from the first sub-domain by the partition; 
using the partition to manage lock free access to the second object in the second sub-domain by the second process without updating code for the second process mapped to the second object protected by the data partitioning using the partition; 
performing a migration process for the second object to change the second object from being protected by the data partitioning to being protected by fine grain locking; and 
providing the first and second process with access to the first object in parallel for executing an operation and the second process with lock free access to the second object based upon the operation being identified as safe for execution by the first and second process without resulting in data corruption.

2. (Cancelled)

3. (Currently Amended) The method of claim 1 [[2]], comprising: applying, during the migration process, a coarse data partition that excludes fine grained partitions, wherein the coarse data partition is applied for retaining private access to the second object.


determine, based upon a hybrid model, that a first object is a candidate for fine grain locking that divides a task associated with the first object into multiple tasks using a plurality of segments individually protected by a lock and that a second object having the same object type as the first object is a candidate for being protected using data partitioning, wherein different segments of the first object are simultaneously accessible by a first process of a thread in a first sub-domain and a second process of the thread in a second sub-domain logically separated from the first sub-domain by the partition; 
use the partition to manage lock free access to the second object
perform a migration process for the second object to change the second object from being protected by the data partitioning to being protected by fine grain locking; and
provide the first and second process with access to the first object in parallel for executing an operation and the second process with lock free access to the second object based upon the operation being identified as safe for execution by the first and second process without causing indeterminate results.

9. (Cancelled)

10. (Currently Amended) The non-transitory machine-readable medium of claim 8 [[9]], wherein the instructions cause the machine to: 
apply, during the migration process, a coarse data partition that excludes fine grained partitions, wherein the coarse data partition is applied for retaining private access to the second object.

15. (Currently Amended) A computing device, comprising: a memory comprising machine executable code for performing a method; and 
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: 
determine, based upon a hybrid model, a first object indicates that the a first object is a candidate for fine grain locking that divides a task associated with the first object into multiple tasks using a plurality of segments individually protected by a lock and that a second object having the same object type as the first object is a candidate for being protected using data partitioning, wherein different segments of the first object are simultaneously accessible by a first process of a thread in a first sub-domain and a second process of the thread in a second sub-domain logically separated from the first sub-domain by the partition; 
use the partition to manage lock free access to the second objects in the second sub-domain by the second process without updating code for the second process mapped to the second object protected by the partition; 
perform a migration process for the second object to change the second object from being protected by the data partitioning to being protected by fine grain locking; and 
provide the first and second process with access to the first object in parallel for executing an operation and the second process with lock free access to the second object.

16. (Cancelled)

17. (Currently Amended) The computing device of claim 15 [[16]], wherein the machine executable code causes the machine to: apply, during the migration process, a coarse data partition that excludes fine grained partitions, wherein the coarse data partition is applied for retaining private access to the second object.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:.
The prior art of record doesn’t adequately teach or suggest the independent claims. More specifically, identifying a first object for fine grain locking based on an object type indicating whether the first object is a candidate is a key feature of the reasons for allowance.  Claims have been amended substantially to overcome the prior art of record. Further search and consideration was given to the prior art of record as well as new searches. No art resulting from the searches could be found which could adequately teach or suggest the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
:
Lasperas et al. US 20170109295 Ai teaches fine-grained and course-grained locking in paragraph [0101].
Nadathur et al. US 20140143789 Ai teaches fine-grained locking manages concurrent execution on multiple processors by dividing a task into many smaller pieces of code in paragraph [0005].
Kahlon et al. US 20120079483 Ai teaches automatic lock insertion in concurrent programs (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

December 2, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152